Five months after the motion to confirm the referee's report herein had been submitted to the surrogate that officer undertook to set aside the report, notwithstanding the statute (section 2546, Code of Civil Pro.), which declares that the report of a referee "shall be deemed to have been confirmed as of course" unless action affecting the report be taken by the surrogate within ninety days after its final submission to him. The Appellate Division held that the order of the surrogate attempting to set aside the report was without power inasmuch as the report had already been confirmed by the operation of the statute. With the conclusion *Page 439 
thus reached by that court I am in agreement. The statute provides: "Unless a referee's report is passed upon and confirmed, approved, modified or rejected by a surrogate within ninety days after it has been submitted to him, it shall be deemed to have been confirmed as of course and a decree to that effect may be entered by any party interested in the proceeding upon two days' notice." It does not seem as if argument were needed to support a construction of the statute which accords precisely with its reading, but there are suggestions that can be made touching the history and development of the statute, its purposes and the phraseology employed, which, at least, tend to support the construction that the statute on its face seems to me to require.
First, as to the history and development of the statute. There are sixty-two surrogates in this state, and in the years that have gone there have been surrogates who were not always prompt in the disposition of public business, and such complaint was made as finally led to an attempt to secure relief by statute. So, in 1895, the section of the Code above referred to was amended. Prior to that time it provided for the appointment of a referee by a surrogate "to take and report * * * evidence upon the facts, or upon a specific question of fact; to examine an account rendered, to hear and determine all questions, arising upon the settlement of such an account, which the surrogate has power to determine; and to make a report thereon; subject, however, to confirmation, or modification by the surrogate." The amendment added the words: "A referee's report must be passed upon and confirmed, approved, modified or rejected by a surrogate within sixty days after it has been submitted to him." (Chapter 796 of the Laws of 1895.) But this provision proved to be ineffective, for if the surrogate omitted to take action on the report the parties interested were helpless, as no procedure was provided in case of non-compliance. Therefore, the legislature again took the matter up in 1899 and so changed the amendment of 1895 as to read as first above quoted. As thus amended it extends the time within which the surrogate *Page 440 
may act from sixty to ninety days, and then provides that in the event of failure to act within that time the report shall be deemed to have been confirmed as of course.
It is suggested that notwithstanding the statute provides thus emphatically that the effect of non-action by the surrogate for a given time shall be to confirm a report, the subsequent clause, that a decree to that effect may be entered by any party interested in the proceeding upon two days' notice, so qualifies and limits the operation of the statute that the report is not confirmed until after two days' notice shall have been given, and if such notice be not given the report will not be confirmed. In the first place, it should be noted that the time when confirmation takes place is not made dependent upon the action of the attorneys or parties, but upon non-action by the surrogate. It is not indefinite, as it would necessarily be if dependent upon any party interested in the proceeding causing a two days' notice to be given. But it is definite, because unless the surrogate acts within ninety days from the date of the submission the report "shall be deemed to have been confirmed as of course." It is not to be confirmed in the future, because the report has already been confirmed according to the statute when the ninety days have passed without action by the surrogate. Then, speaking as of that time, the statute says: "It shall be deemed to have been confirmed as of course." The subsequent provision that a decree to that effect may be entered upon two days' notice no more postpones the hour of the confirmation of the report than the entry of judgment after an affirmance upon appeal postpones the hour of the decision or affects the fact of decision. After the order of affirmance, which disposes of the case so far as the court is concerned, there yet remain questions of costs which may be properly included in a judgment to be entered on the order, and notice of their taxation is required. So in this case the report of the referee is confirmed by operation of law and the result is precisely the same as if the surrogate had confirmed it. In either event the orderly and usual disposition of the matter requires an order or decree *Page 441 
which shall make such disposition of costs and disbursements of the proceeding as the statute and practice thereunder may authorize or require.
Such is, it seems to me, the purpose of the last clause of the section under consideration, and any other construction is not only unnatural, but tends to nullify the statute. If the statute be so construed that it shall be held to mean that confirmation of the report does not take place as a matter of course at the end of the ninety days, but shall take place only after a decree has been entered upon a two days' notice by any party interested in the proceeding, confirmation by operation of the statute never takes place; for notice must first be given and the decree be actually signed by the surrogate before there can be confirmation, and until that event, according to the views expressed in the prevailing opinion, the surrogate may elect to set aside the report although many times ninety days have elapsed since the submission of the referee's report to him.
I advise an affirmance of the order of the Appellate Division.
HAIGHT and LANDON, JJ. (and VANN, J., on first and second grounds in opinion), concur with MARTIN, J.
O'BRIEN and BARTLETT, JJ., concur with PARKER, Ch. J.
Ordered accordingly.